DENIED and Opinion Filed April 20, 2015




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00461-CV

               IN RE FLORES FRAMING CONSTRUCTION, LLC, Relator

                  Original Proceeding from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-04416-E

                              MEMORANDUM OPINION
                           Before Justices Francis, Myers, and Schenck
                                    Opinion by Justice Myers
       In this petition for writ of mandamus arising from a personal injury case, relator requests

that the Court order the trial court to amend its March 16, 2015 order denying relator’s motion

for permissive interlocutory appeal so that the order “expressly rules on the controlling legal

questions of this case” and grants permission for an interlocutory appeal from the trial court’s

order denying summary judgment. Ordinarily, to obtain mandamus relief, a relator must show

both that the trial court has clearly abused its discretion and that relator has no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

Relator has not met those requirements. We deny the petition.




                                                     /Lana Myers/
150461F.P05                                          LANA MYERS
                                                     JUSTICE